917 So.2d 245 (2005)
Eddie DANIELS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-3434.
District Court of Appeal of Florida, Fifth District.
December 13, 2005.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Schuck, 913 So.2d 69 (Fla. 4th DCA 2005); Ivory v. State, 898 So.2d 184, 185 (Fla. 5th DCA 2005).
THOMPSON, PALMER and TORPY, JJ., concur.